

HARRIS & HARRIS GROUP INC.
                     
OPTION GRANTING, VESTING AND EXPIRATIONS
                                             
GRANT DATE FOR ALL OPTIONS: MARCH 19, 2008
             
   
     
Expiration Date of Options
2009
2010
2011
2012
 
 
 
 
Total Options Granted
                          
JAMISON
 
 
 
 
 
 
 
 
 
 
 
 
 
                 
 
NQSO 10 Years
 
                 
 
25% vest on 3/19/09
12/27/2017
18,138
             
18,138
 
25% vest on 3/19/10
12/27/2017
 
18,138
           
18,138
 
25% vest on 3/19/11
12/27/2017
   
18,137
         
18,137
 
25% vest on 3/19/12
12/27/2017
 
 
 
18,137
 
 
 
 
18,137
72,550
 
 
                   
JANSE
 
 
 
 
 
 
 
 
 
 
 
 
 
                 
 
NQSO 10 Years
 
                 
 
25% vest on 3/19/09
12/27/2017
18,138
             
18,138
 
25% vest on 3/19/10
12/27/2017
 
18,138
           
18,138
 
25% vest on 3/19/11
12/27/2017
   
18,137
         
18,137
 
25% vest on 3/19/12
12/27/2017
     
18,137
       
18,137
72,550
 
 
                   
ANDREEV
 
 
 
 
 
 
 
 
 
 
 
 
 
                 
 
NQSO 10 Years
 
                 
 
25% vest on 3/19/09
12/27/2017
18,138
             
18,138
 
25% vest on 3/19/10
12/27/2017
 
18,138
           
18,138
 
25% vest on 3/19/11
12/27/2017
   
18,137
         
18,137
 
25% vest on 3/19/12
12/27/2017
     
18,137
       
18,137
72,550
 
 
 
 
 
 
 
 
 
 
-
 
 
 
                     
 
                     
WOLFE
 
 
 
 
 
 
 
 
 
 
 
 
 
                 
 
NQSO 10 Years
 
                 
 
25% vest on 3/19/09
12/27/2017
18,138
             
18,138
 
25% vest on 3/19/10
12/27/2017
 
18,138
           
18,138
 
25% vest on 3/19/11
12/27/2017
   
18,137
         
18,137
  
25% vest on 3/19/12
12/27/2017
     
18,137
       
18,137
72,550
 
 
 
 
 
 
 
 
 
 
- 
 
 
 
                   

 

--------------------------------------------------------------------------------



  
USHIO
 
 
 
 
 
 
 
 
 
 
 
 
 
                 
 
NQSO 10 Years
 
                 
 
25% vest on 3/19/09
12/27/2017
2,073
             
2,073
 
25% vest on 3/19/10
12/27/2017
 
2,073
           
2,073
 
25% vest on 3/19/11
12/27/2017
   
2,073
         
2,073
   
25% vest on 3/19/12
12/27/2017
     
2,072
       
2,072
8,291
 
 
 
 
 
 
 
 
 
 
-
 
 
FORMAN
 
 
 
 
 
 
 
 
 
 
 
 
 
                 
 
NQSO 10 Years
 
                 
 
25% vest on 3/19/09
12/27/2017
10,883
             
10,883
 
25% vest on 3/19/10
12/27/2017
 
10,883
           
10,883
 
25% vest on 3/19/11
12/27/2017
   
10,882
         
10,882
 
25% vest on 3/19/12
12/27/2017
     
10,882
       
10,882
43,530
 
 
 
 
 
 
 
 
 
 
-
 
 
  
 
 
                 
 
EGAN
 
 
 
 
 
 
 
 
 
 
 
 
 
                 
 
NQSO 10 Years
 
                 
 
25% vest on 3/19/09
12/27/2017
879
             
879
 
25% vest on 3/19/10
12/27/2017
 
879
           
879
 
25% vest on 3/19/11
12/27/2017
   
879
         
879
25% vest on 3/19/12
12/27/2017
 
 
 
878
 
 
 
 
878
3,515
  
OTHER EMPLOYEES
 
 
 
 
 
 
 
 
 
 
 
 
 
                 
 
NQSO 10 Years
 
                 
 
25% vest on 3/19/09
12/27/2017
624
             
624
 
25% vest on 3/19/10
12/27/2017
 
624
           
624
 
25% vest on 3/19/11
12/27/2017
   
624
         
624
 
25% vest on 3/19/12
12/27/2017
 
 
 
624
 
 
 
 
624
2,496
    
Total
 
 
 
 
 
 
 
 
 
-
 
10 YEAR NQSO
12/27/2017
87,011
87,011
87,006
87,004
-
-
-
 
348,032
 
Total
 
87,011
87,011
87,006
87,004
-
-
-
-
348,032
    